Order entered February 23, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00302-CR

                    JEFFREY LEE PATTERSON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F19-45392-J

                                      ORDER

      Before the Court is the State’s February 12, 2021 motion for an extension of

time to file its brief. We GRANT the motion and ORDER the brief received on

February 22, 2021 filed as of the date of this order.

                                               /s/      DENNISE GARCIA
                                                        JUSTICE